Curia, per Evans, J.
It is the well-settled practice of the Court, that the Judge has no power toordérthe names of any of the defendants to be struck from the indictment. Such a power would substitute the Judge for the Jury in deciding a question of evidence. The Judge may, at his discretion, separate the trial of the parties, and send the case of such as,, in his opinion, there is no evidence to convict, to the Jury, so that, if acquitted, they may - be examined for the others. This is in furtherance of justice, and to prevent what a dishonest prosecutor sometiines attempts, to suppress the truth by including all. who can contradict his statement in the indictment. No such application was made in this case, and, if it had been, the presiding Judge would have granted it, if to him it seemed necessary for the advancement of justice, or the attainment of truth. As to the merits of this defendant’s case, we think the Jury might very well have convicted him on the evidence, and the motion for a new trial is refused. •
Wardlaw, Frost, and Withers, JJ., concurred.

Motion refused.